United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 12, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-51106
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FRANCISCO MORENO, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-03-CR-60-ALL
                       --------------------

Before JOLLY, WIENER, and DEMOSS, Circuit Judges.

PER CURIAM:*

     Francisco Moreno, Jr., appeals his jury conviction of aiding

and abetting possession with intent to distribute cocaine.

Moreno argues that the Government failed to prove the existence

of five or more kilograms of cocaine.   The jury, in convicting

Moreno, obviously chose to credit the testimony of the

Government’s forensic chemist about the accuracy of the

measurement of the amount of cocaine as being more than five


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-51106
                                  -2-

kilograms.    Such credibility determinations are the sole province

of the jury.    See United States v. Cathey, 259 F.3d 365, 368 (5th

Cir. 2001).

     Moreno also argues that the district court should not have

denied his motion for a judgment of acquittal at the close of the

Government’s case because Gilberto Blanco, the Government’s chief

witness, lacked credibility.     Specifically, Moreno argues that

the ice in the ice chest where the cocaine was found would have

melted at least a little during an hour-long drive, demonstrating

that Blanco was lying.

     Given all of the evidence adduced at trial, it was a

“reasonable construction[] of the evidence” to conclude that

Blanco’s testimony was truthful and that Blanco was driving the

van containing the cocaine-filled ice chest because of a prior

arrangement with Moreno.    See United States v. Lopez, 74 F.3d

575, 577 (5th Cir. 1996).    The Government proved all of the

elements of the offense beyond a reasonable doubt, and we must

affirm the conviction.     See United States v. Garcia, 242 F.3d

593, 596 (5th Cir. 2001).

     Moreno also argues that the district court abused its

discretion in allowing into evidence the Verizon cell phone

records.   The Verizon store manager’s testimony satisfies the

authentication requirement because he explained his familiarity

with the procedure by which the records were generated and

established the requirements of FED. R. EVID. 803(6).   See United
                          No. 03-51106
                               -3-

States v. Iredia, 866 F.2d 114, 119-20 (5th Cir. 1989);

Rosenberg v. Collins, 624 F.2d 659, 665 (5th Cir. 1980).   Moreno

has not shown that the district court abused its discretion in

admitting the cell phone records.    See United States v. Wells,

262 F.3d 455, 459 (5th Cir. 2001).   The judgment of the district

court is AFFIRMED.